In re Goodman, Baron; — Plaintiff(s); Applying for Motion to Enforce this Court’s Order dated September 7, 1999; Court of Appeal, Fifth Circuit, Number 99-KH-490; Parish of Jefferson 24th Judicial District Court Div. “H” Number 93-4754.
Writ granted in part; otherwise denied. If it has not done so already, the district court is ordered to supply relator with a copy of the transcript of his guilty plea colloquy, see State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094, as both this Court and the district court itself have already ordered. State ex rel. Goodman v. State, 99-1915 *956(La.9/17/99), 747 So.2d 556. In all other respects, the application is denied. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.
KNOLL, J., not on panel.